 1   K. Greg Peterson, Esq. (SBN: 118287)
     K. GREG PETERSON, A PROFESSIONAL LAW CORPORATION
 2   455 Capitol Mall, Suite 325
     Sacramento, California 95814
 3
     Telephone: (916) 443-3010
 4   Facsimile: (916) 492-2680
     Email:       greg@kgregpeterson.com
 5
     Attorney for Plaintiffs EL MACERO PARTNERS, LLC, a California limited liability
 6   company, and FAIR PLAZA II, LTD., a California limited partnership
 7
     Diane G. Kindermann Henderson, Esq. (SBN 144426)
 8   Glen C. Hansen (SBN 166923)
     ABBOTT & KINDERMANN, INC.
 9   2100 21st Street
     Sacramento, California 95818
10
     Telephone: (916) 456-9595
11   Facsimile: (916) 456-9599
     Email: dkindermann@aklandlaw.com
12   Email: ghansen@aklandlaw.com
13   Attorneys for Defendants BYONG HYON SON, MYONG HEE SON and
14   EL MACERO CLEANERS, INC., a California corporation

15   Brett H. Oberst, Esq. (SBN: 196219)
     DOLL AMIR & ELEY LLP
16   1888 Century Park East, Suite 1850
     Los Angeles, CA 90067
17
     Telephone: (310) 557-9100
18   Facsimile: (310) 557-5101
     Email:       boberst@dollamir.com
19
     Attorneys for Defendant AMERICAN GENERAL LIFE INSURANCE
20   Company, a Texas corporation
21
     Edward R. Hugo, Esq. (SBN: 124839)
22   Hugo Parker, LLP
     240 Stockton Street, Floor 8
23   San Francisco, CA 94108-5325
     Telephone: (415) 808-0300
24   Facsimile: (415) 808-0333
25   Email:       ehugo@hugoparker.com

26   Attorney for TIG Group, on behalf of Defendant ESTATE OF
     WILLIAM R. SUTTON, DECEASED, sued herein pursuant to
27   California Probate Code sections 550 through 555
28
                                               -1-
     STIPULATION & REQUEST FOR LEAVE OF COURT TO EXTEND THE AUGUST 24, 2018 STAY OF DISCOVERY
     AND TIME FOR FILING ANSWERS, CROSS-CLAIMS AND/OR COUNTERCLAIMS AND FOR AN ADDITIONAL180
             DAYS AND FOR MODIFICATION OF THE COURT’S AUGUST 24, 2018 ORDER AND ORDER
 1   Kenneth R. Stone, Esq. (SBN: 67717)
     HEFNER STARK & MAROIS, LLP
 2   2150 River Plaza Drive, Suite 450
     Sacramento, CA 95833
 3
     Telephone: (916) 925-6620
 4   Facsimile: (916) 925-1127
     Email:       kstone@hsmlaw.com
 5
     Attorneys for DAWNA F. SUTTON, Individually and as General Partner of CAL-WEST
 6   SUTTON, a California general partnership; DAWNA F. SUTTON, As Successor Trustee
 7   of The Sutton Family Revocable Trust Dated October 6, 1997; DAWNA F. SUTTON, as
     Trustee of The William R. Sutton Bypass Trust; DAWNA F. SUTTON, as Trustee of The
 8   Dawna F. Sutton Survivor's Trust; and TROUBLEFREE, LLC, a California limited liability
     company
 9
10
                                  UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12
13    EL MACERO PARTNERS, LLC, et al.,                  )   Case No.: 2:18-cv-01090-MCE-DB
14                                                      )
                    Plaintiffs,                         )   STIPULATION AND REQUEST
15                                                      )   FOR LEAVE OF COURT TO
      v.                                                )   EXTEND THE AUGUST 24, 2018
16                                                      )   STAY OF DISCOVERY AND TIME
      ESTATE OF WILLIAM R. SUTTON, et al.,              )   FOR FILING ANSWERS, CROSS-
17
                                                        )   CLAIMS AND/OR
18               Defendants.                            )   COUNTERCLAIMS FOR AN
      __________________________________                )   ADDITIONAL 180 DAYS AND FOR
19                                                          MODIFICATION OF THE
                                                            COURT’S AUGUST 24, 2018
20                                                          ORDER; AND ORDER
21
22          The Parties hereto, by and through their attorneys of record, hereby stipulate to

23   the following facts in support of a joint request for leave of Court to extend for an

24   additional 180 days the deadlines set forth in the Court’s August 24, 2018 Order

25   regarding discovery and time for filing answers, crossclaims and/or counterclaims and for

26   modification of the Court’s August 24, 2018 Order as follows:

27
28
                                                  -2-
      STIPULATION & REQUEST FOR LEAVE OF COURT TO EXTEND THE AUGUST 24, 2018 STAY OF DISCOVERY
      AND TIME FOR FILING ANSWERS, CROSS-CLAIMS AND/OR COUNTERCLAIMS AND FOR AN ADDITIONAL180
              DAYS AND FOR MODIFICATION OF THE COURT’S AUGUST 24, 2018 ORDER AND ORDER
 1   I.     STATUS OF THE ACTION;
 2          A.     Plaintiffs EL MACERO PARTNERS, LLC, a California limited liability
 3   company, and FAIR PLAZA II, LTD., a California limited partnership, filed their Complaint
 4   herein on or about April 3, 2018. Thereafter, on or about August 21, 2018, Plaintiffs filed
 5   their First Amended Complaint (“FAC”), adding Defendant B.C. TILE II, INC. DBA
 6   COTTONWOOD CLEANERS AND EL MACERO CLEANERS (“B.C. Tile II, Inc.”);
 7          B.     Defendants AMERICAN GENERAL, the alleged successor-in-interest to
 8   California-Western States Life Insurance Company, and TIG Group, on behalf of
 9   Defendant the ESTATE OF WILLIAM R. SUTTON, Deceased, have filed their answers to
10   the original Complaint, but have yet to file a response to the FAC, in accordance with the
11   Court’s August 24, 2018 Order. Those Defendants’ responses were due to be filed on or
12   before March 6, 2019.
13          C.     Defendants DAWNA F. SUTTON; individually and as General Partner of
14   CAL-WEST SUTTON, a California general partnership; DAWNA F. SUTTON, as
15   Successor Trustee of The Sutton Family Revocable Trust Dated October 6, 1997;
16   DAWNA F. SUTTON, as Trustee of The William R. Sutton Bypass Trust; DAWNA F.
17   SUTTON, as Trustee of The Dawna F. Sutton Survivor’s Trust; CAL-WEST SUTTON, a
18   California general partnership, and TROUBLEFREE, LLC, a California limited liability
19   company (the “Sutton-Related Defendants”), have filed Answers to Plaintiffs’ original
20   Complaint and to Plaintiffs’ FAC;
21          D.     Defendants BYONG HYON SON and MYONG HEE SON, individually and
22   doing business as EL MACERO CLEANERS and Defendant EL MACERO CLEANERS,
23   INC. a California corporation (the “El Macero, Inc.-Related Defendants”) have filed their
24   Answers to Plaintiff’s original Complaint and to Plaintiffs’ FAC; and
25          F.     Defendant CHANG SIK CHOI was personally served with the Summons
26   and Complaint in this matter on May 9, 2018, but did not enter an appearance. Said
27
28
                                                  -3-
      STIPULATION & REQUEST FOR LEAVE OF COURT TO EXTEND THE AUGUST 24, 2018 STAY OF DISCOVERY
      AND TIME FOR FILING ANSWERS, CROSS-CLAIMS AND/OR COUNTERCLAIMS AND FOR AN ADDITIONAL180
              DAYS AND FOR MODIFICATION OF THE COURT’S AUGUST 24, 2018 ORDER AND ORDER
 1   Defendant’s default was entered by the Clerk of the Court on June 14, 2018. Plaintiffs
 2   have arranged for service of the Summons and First Amended Complaint on Mr. Choi;
 3          G.     The FAC was personally served on Heidi Bertero, corporate secretary for B.
 4   C. Tile II, Inc. on September 26, 2018. The corporation failed to file an answer or
 5   otherwise respond to the FAC, and its default was entered by the Clerk of the Court on
 6   December 4, 2018.
 7          H.     Plaintiffs have been unable to locate a personal representative for
 8   Defendant ESTATE OF SANG-EUI SIM, DECEASED or insurance carrier(s) for Mr. Sim,
 9   but Plaintiffs are continuing in their efforts to do so.
10          I.     Plaintiffs are informed and believe that Defendants Wolfgang Heine and B.
11   C. Tile II, Inc. were insured by Nationwide Insurance Company during the 1985-1986
12   period. Therefore, Nationwide Insurance Company, in its capacity as insurer for
13   Defendants The Estate of Wolfgang J. Heine and B.C. Tile II, Inc., was served with the
14   First Amended Complaint on September 12, 2018, making October 3, the deadline for
15   Nationwide to file its answer or otherwise respond to the FAC. On October 19, 2018,
16   Linda Bondi Morrison of Tressler, LLP, insurance counsel for Nationwide, contacted
17   Plaintiffs’ counsel, K. Greg Peterson, and requested that Plaintiffs refrain from seeking
18   Nationwide’s default, pending the results of Nationwide’s investigation into the existence
19   of the identified insurance policy or policies. Nationwide has discovered an insurance
20   policy bearing the same number as that which Plaintiffs provided to Nationwide that was
21   issued for the 1985-1986 period, but the named insured is allegedly different than B.C.
22   Tile II, Inc. or Mr. Heine, and Nationwide has therefore asked to be dismissed from the
23   lawsuit. Plaintiffs have located the insured named by Nationwide, but prior to making a
24   final decision about dismissing Nationwide, intend to contact that individual and attempt
25   to learn more about the insurance policy and whether there is a connection with B. C. Tile
26   and/or Mr. Heine. In addition, Plaintiffs have also served Nationwide with a Subpoena for
27   Production of Documents requesting all documents relating to the 1985-1986 policy
28
                                                    -4-
      STIPULATION & REQUEST FOR LEAVE OF COURT TO EXTEND THE AUGUST 24, 2018 STAY OF DISCOVERY
      AND TIME FOR FILING ANSWERS, CROSS-CLAIMS AND/OR COUNTERCLAIMS AND FOR AN ADDITIONAL180
              DAYS AND FOR MODIFICATION OF THE COURT’S AUGUST 24, 2018 ORDER AND ORDER
 1   identified by Nationwide, including, but not limited to, a copy of the policy in question and
 2   Nationwide is in the process of responding to the subpoena.
 3          J.     Pursuant to the terms of the August 24, 2018 Order, formal discovery to
 4   date has been limited to Plaintiffs’ service of subpoenas (for production of documents)
 5   on Nationwide and on InterWest Insurance Services, an insurance broker for the Sutton-
 6   Related Defendants. Documents responsive to the InterWest subpoena were produced
 7   on March 1, 2019.
 8          K.     None of the Defendants has engaged in any discovery to date.
 9   II.    SHOWING OF GOOD CAUSE:
10          A.     Plaintiffs are investigating the PCE contamination at the Site and have
11   incurred and will continue to incur response costs related to such investigation and
12   remediation of the contamination. According to Ijaz Jamall, Ph.D., DABT, of Risk-Based
13   Decisions, Plaintiffs’ consultant, construction of the Soil Vapor Recovery System (“SVE
14   System”) has only recently been completed because a Yolo-Solano Air Quality
15   Management District (“Air District”) permit to construct the SVE system that was applied
16   for in June 2018, was not approved until October 2018. The SVE System was activated
17   in January 2019, and Dr. Jamall believes that the system will need to operate for at least
18   five or six months before he will have sufficient to information in hand from on-going field
19   work to provide a reliable estimate of the anticipated full cost of the investigation and
20   cleanup of the Site.
21          B.     Pending the receipt of such information and its adequacy in terms of
22   providing a reliable basis for Plaintiffs to estimate their damages, the Parties hereto have
23   agreed to reserve certain of their discovery rights while discussing the possibility of
24   resolution of this matter through informal means and/or through the services of an
25   independent, third-party mediator in an effort to preserve judicial resources and avoid
26   incurring further and possibly unnecessary litigation costs.
27   III.   STIPULATION
28
                                                  -5-
      STIPULATION & REQUEST FOR LEAVE OF COURT TO EXTEND THE AUGUST 24, 2018 STAY OF DISCOVERY
      AND TIME FOR FILING ANSWERS, CROSS-CLAIMS AND/OR COUNTERCLAIMS AND FOR AN ADDITIONAL180
              DAYS AND FOR MODIFICATION OF THE COURT’S AUGUST 24, 2018 ORDER AND ORDER
 1          NOW, THEREFORE, it is hereby stipulated by and between the Parties hereto, by
 2   and through their respective counsel, that, subject to the Court’s approval:
 3          1.     There shall be a 180-day extension of the existing deadlines set forth in the
 4   Court’s August 24, 2018 Order in this matter of all non-expert written discovery, including
 5   interrogatories, requests for admission and, except as set forth hereinbelow in Paragraph
 6   2, document requests; all Party depositions; all expert witness discovery, including expert
 7   witness disclosure, exchange of reports and the taking of expert depositions;
 8          2.     During the above-described 180-day extension period, the Parties have
 9   agreed that all discovery shall be stayed except that the Parties shall have the ability to
10   subpoena third-party documents. The Parties’ ability to take and notice third-party
11   depositions shall be limited to the Plaintiffs’ taking of the deposition of an individual
12   named Bill Williams who is believed to have been a long-term employee of William R.
13   Sutton and Dawna F. Sutton, working in the capacity of maintenance man at the El
14   Macero Shopping Center
15          3.     There shall be a 180-day extension of the date for responding to the FAC,
16   including bringing cross-claims and/or counterclaims by all Parties, and any responses,
17   cross-claims, and/or counterclaims shall be served and filed within 14 days following the
18   expiration of the 180-day extension period;
19          4.     There shall be a 180-day extension of the current date for completion of all
20   non-expert discovery, which date is currently calculated as October 28, 2019 (180 days
21   from April 30, 2019, the date originally set in the Court’s May 1, 2018 Initial Scheduling
22   Order). This extension shall have the effect of also extending all other dates in the
23   Court’s August 24, 2018 Order, including, but not limited to, designation of expert
24   witnesses, exchanging of written reports and supplemental designations of expert
25   witnesses, filing of dispositive motions, and filing of a Joint Notice of Trial Readiness; and
26          5.     All of the foregoing dates shall be calculated from and after the dates
27   extended pursuant to the Court’s August 24, 2018 Order, as shown below:
28                    TASK             EXTENSION           CURRENT DATE           NEW DATE
                                                   -6-
      STIPULATION & REQUEST FOR LEAVE OF COURT TO EXTEND THE AUGUST 24, 2018 STAY OF DISCOVERY
      AND TIME FOR FILING ANSWERS, CROSS-CLAIMS AND/OR COUNTERCLAIMS AND FOR AN ADDITIONAL180
              DAYS AND FOR MODIFICATION OF THE COURT’S AUGUST 24, 2018 ORDER AND ORDER
 1                                                            PER 8/24/2018
                                                              ORDER
 2         Non-Expert Discovery      180-day extension          10/28/19        4/27/2020
           Completion                from non-expert
 3                                   discovery completion
                                     date
 4
           Written Discovery         180 day stay               2/20/2019      8/29/2019
 5
           Expert Disclosure +       60 days from               12/27/2019     6/26/2020
 6         reports -                 extended Non-Expert
                                     Discovery Completion
 7                                   Date

 8         Supplemental Expert       30 days after              1/27/2020      7/27/2020
           Disclosure                designation of experts
 9
10         Dispositive Motions -     180-day extension          4/27/2020      10/26/2020
                                     from non-expert
11                                   discovery completion
                                     date
12
           Joint Notice of Trial                                                TBD based on
13         Readiness – to be filed                                              date of last
           not later than 30 days                                               ruling on a
14         after last ruling on a                                               dispositive
           dispositive motion                                                   motion
15
           Response to First         180-day stay + 14          3/6/2019       9/12/2019
           Amended Complaint,        days
16         Cross-claims/
           Counterclaims -
17
18
           IT IS SO STIPULATED.
19
     Dated: April 10, 2019
20                                         Professional Law Corporation

21
                                           By:/s/ K. Greg Peterson
22                                                K. Greg Peterson, Esq.
23                                         Attorney for EL MACERO PARTNERS, LLC, a
                                           California limited liability company, and FAIR PLAZA II,
24                                         LTD., a California limited partnership

25   Dated: April 3, 2019                  ABBOTT & KINDERMANN, INC.
26
27                                         By: /s/ Dianne G. Kindermann (as authorized 4/3/2019
                                                   Diane G. Kindermann Henderson, Esq.
28
                                                      -7-
     STIPULATION & REQUEST FOR LEAVE OF COURT TO EXTEND THE AUGUST 24, 2018 STAY OF DISCOVERY
     AND TIME FOR FILING ANSWERS, CROSS-CLAIMS AND/OR COUNTERCLAIMS AND FOR AN ADDITIONAL180
             DAYS AND FOR MODIFICATION OF THE COURT’S AUGUST 24, 2018 ORDER AND ORDER
 1                                    Attorneys for Defendants BYONG HYON SON,
                                      MYONG HEE SON and EL MACERO CLEANERS,
 2                                    INC., a California corporation
 3
     Dated: April 10, 2019            DOLL AMIR & ELEY
 4
 5
 6                                   By: /s/ Brett H. Oberst (as authorized 4/10/2019)
                                             Brett H. Oberst, Esq.
 7                                   Attorneys for Defendant AMERICAN GENERAL LIFE
                                     INSURANCE COMPANY, a Texas corporation
 8
 9
10
     Dated: April 1, 2019             HEFNER STARK & MAROIS
11
12
                                      By: /s/ Kenneth R. Stone (as authorized 4/1/2019)
13                                            Kenneth R. Stone, Esq.
                                      Attorneys for DAWNA F. SUTTON, Individually and as
14                                    General Partner of CAL-WEST SUTTON, a California
                                      general partnership; DAWNA F. SUTTON, As
15                                    Successor Trustee of The Sutton Family Revocable
16                                    Trust Dated October 6, 1997; DAWNA F.
                                      SUTTON, as Trustee of The William R. Sutton Bypass
17                                    Trust; DAWNA F. SUTTON, as Trustee of The Dawna
                                      F. Sutton Survivor's Trust; and TROUBLEFREE, LLC,
18                                    a California limited liability company
19
20   Dated: April 10, 2019            HUGO PARKER, LLP

21
                                      By: /s/ Christina M. Glezakos (as authorized 4/10/19)
22                                            Christina M. Glezakos, Esq.
23                                    Attorney for TIG Group, on behalf of Defendant
                                      ESTATE OF WILLIAM R. SUTTON, DECEASED, sued
24                                    herein pursuant to California Probate Code sections
                                      550 through 555
25
26
27
28
                                               -8-
     STIPULATION & REQUEST FOR LEAVE OF COURT TO EXTEND THE AUGUST 24, 2018 STAY OF DISCOVERY
     AND TIME FOR FILING ANSWERS, CROSS-CLAIMS AND/OR COUNTERCLAIMS AND FOR AN ADDITIONAL180
             DAYS AND FOR MODIFICATION OF THE COURT’S AUGUST 24, 2018 ORDER AND ORDER
 1
 2
 3
                                                ORDER
 4
            The Court, having received, read, and considered the stipulation of the Parties,
 5
     and good cause appearing as required by Federal Rules of Civil Procedure, rule 16(b)(4),
 6
     hereby adopts the stipulation of the Parties in its entirety as its order, as follows:
 7
            1.     There shall be a 180-day extension of the deadlines set forth in this Court’s
 8
     August 24, 2018 Order in this matter of all non-expert written discovery, including
 9
     interrogatories, requests for admission and, except as set forth hereinbelow in Paragraph
10
     2, document requests; all Party depositions; all expert witness discovery, including expert
11
     witness disclosure, exchange of reports and the taking of expert depositions;
12
            2.     During the above-described 180-day extension period, the Parties have
13
     agreed that all discovery shall be stayed except that the Parties shall have the ability to
14
     subpoena third-party documents. The Parties’ ability to take and notice third-party
15
     depositions shall be limited to the Plaintiffs’ taking of the deposition of an individual
16
     named Bill Williams who is believed to have been a long-term employee of William R.
17
     Sutton and Dawna F. Sutton, working in the capacity of maintenance man at the El
18
     Macero Shopping Center
19
            3.     There shall be a 180-day extension of the date for responding to the FAC,
20
     including bringing cross-claims and/or counterclaims by all Parties, and any responses,
21
     cross-claims, and/or counterclaims shall be served and filed within 14 days following the
22
     expiration of the 180-day extension period;
23
            4.     There shall be a 180-day extension of the current date for completion of all
24
     non-expert discovery, which date is currently calculated as October 28, 2019 (180 days
25
     from April 30, 2019, the date originally set in the Court’s May 1, 2018 Initial Scheduling
26
     Order). This extension shall have the effect of also extending all other dates in the
27
     Court’s August 24, 2018 Order, including, but not limited to, designation of expert
28
                                                   -9-
      STIPULATION & REQUEST FOR LEAVE OF COURT TO EXTEND THE AUGUST 24, 2018 STAY OF DISCOVERY
      AND TIME FOR FILING ANSWERS, CROSS-CLAIMS AND/OR COUNTERCLAIMS AND FOR AN ADDITIONAL180
              DAYS AND FOR MODIFICATION OF THE COURT’S AUGUST 24, 2018 ORDER AND ORDER
 1   witnesses, exchanging of written reports and supplemental designations of expert
 2   witnesses, filing of dispositive motions, and filing of a Joint Notice of Trial Readiness; and
 3          5.     All of the foregoing dates shall be calculated from and after the dates
 4   previously extended pursuant to the Court’s August 24, 2018 Order, as shown below:
 5                     TASK               EXTENSION            CURRENT DATE       NEW DATE
                                                               PER 8/24/2018
 6                                                             ORDER
            Non-Expert Discovery      180-day extension          10/28/19        4/27/2020
 7          Completion                from non-expert
                                      discovery completion
 8                                    date

 9          Written Discovery         180 day stay               2/20/2019      8/29/2019

10          Expert Disclosure +       60 days from               12/27/2019     6/26/2020
            reports -                 extended Non-Expert
11                                    Discovery Completion
                                      Date
12
            Supplemental Expert       30 days after              1/27/2020      7/27/2020
13          Disclosure                designation of experts

14
            Dispositive Motions -     180-day extension          4/27/2020      10/26/2020
15                                    from non-expert
                                      discovery completion
16                                    date

17          Joint Notice of Trial                                              TBD based on date
            Readiness – to be filed                                            of last ruling on a
18          not later than 30 days                                             dispositive motion
            after last ruling on a
            dispositive motion
19
            Response to First         180-day stay + 14          3/6/2019       9/12/2019
20          Amended Complaint,        days
            Crossclaims/
21          Counterclaims -
22
23          IT IS SO ORDERED.

24   Dated: April 15, 2019

25
26
27
28
                                                       -10-
      STIPULATION & REQUEST FOR LEAVE OF COURT TO EXTEND THE AUGUST 24, 2018 STAY OF DISCOVERY
      AND TIME FOR FILING ANSWERS, CROSS-CLAIMS AND/OR COUNTERCLAIMS AND FOR AN ADDITIONAL180
              DAYS AND FOR MODIFICATION OF THE COURT’S AUGUST 24, 2018 ORDER AND ORDER
